Case 2:19-mj-00022-MTP Document1 Filed 08/13/19 Page 1 of 3

AO 91 (Rev. 11/11) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

for the

Southern District of Mississippi

 

 

 

United States of America ) : SSE
4
. 2 Gn, 22 Tr
Blas GARCIA-Jimenez : Cage No. - Vey A -
)
)
—)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 7,2019 ~——_—_—s in the county of Jasper ————_—__siintthe
Southern District of Mississippi __ , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1326 (a)(1)& (2) Illegal Reentry

This criminal complaint is based on these facts:

See attached affidavit

aw Continued on the attached sheet.

Ad

Complainant's met

Brent Druery, SA HSI

Printed name and title

Sworn to before me and signed in my presence. Mo he

Pas: 08/13/2019

 

 

Judge's signature

City and state: Jackson, Mississippi Mike qT. Parker, United States Magistrate Judge

 

Printed name and title
Case 2:19-mj-00022-MTP Document 1 Filed 08/13/19 Page 2 of 3

AFFIDAVIT FOR PROBABLE CAUSE FOR
A COMPLAINT AND ARREST WARRANT

I, Brent Druery, being duly sworn, do hereby depose and state the following:
INTRODUCTION AND AGENT BACKGROUND

1. I am employed as a Special Agent with Homeland Security Investigations
(“HSI”), assigned to the Resident Agent in Charge in Jackson, Mississippi. I have been so
employed since November of 2002. I have received training and been assigned to conduct
investigations of criminal violations of the United States Code as enumerated in Titles 8, 18, 19,
21, 22, 31 and various other federal statutes.

2. I submit this affidavit based on information known to me personally from the
investigation, as well as information obtained from others who have investigated the matter or
have personal knowledge of the facts herein. This affidavit is being submitted in support of a
criminal complaint against Blas GARCIA-Jimenez, and, as such, does not include all the
information known to me as part of this investigation, but only information sufficient to establish
probable cause for the issuance of a criminal complaint against Blas GARCIA-Jimenez for
violating Title 8, United States Code, Sections 1326(a)(1) and (2), reentry of removed alien.

PROBABLE CAUSE
3. On August 07, 2019, Immigration and Customs Enforcement (ICE) executed seven
criminal and administrative search warrants at chicken processing company locations across the
Southern District of Mississippi. During the execution of the search warrant at Peco Foods, 95
Commerce Drive, Bay Springs, Mississippi 39338, ICE officials encountered Blas GARCIA-
Jimenez (Alien # XXXXX6419), an illegal alien from Mexico. Record checks for Blas
GARCIA-Jimenez revealed three prior encounters by U.S. immigration officials. On or about

July 25, 2006, GARCIA-Jimenez was encountered by U.S. immigration officials near Calexico,
Case 2:19-mj-00022-MTP Document 1 Filed 08/13/19 Page 3 of 3

California, and was granted a Voluntary Return to Mexico. On or about July 29, 2006, GARCIA-
Jimenez was encountered a second time by U.S. immigration officials near Calexico, California,
and was again granted a Voluntary Return to Mexico. On or about August 25, 2008, GARCIA-
Jimenez was encountered by U.S. immigration officials Laurel, Mississippi, during the execution
of a federal search warrant at Howard Industries Incorporated and was issued a Notice to Appear.
He was thereafter removed to Mexico from Hidalgo, Texas, on or about October 3, 2008.
Queries within ICE databases revealed Blas GARCIA-Jimenez has not received consent from the
Attorney General of the United States or Secretary of Homeland Security to apply for
readmission, or to re-enter into the United States.
CONCLUSION

5. Based on these underlying facts and circumstances, as set forth above, it is my
belief that probable cause exists showing that Blas GARCIA-Jimenez, is a citizen and national of
Mexico, illegally present in the United States, who reentered and was found in the United States
after deportation and removal without having first obtained the express consent of the Attorney
General of the United States or the Secretary of the Department of Homeland Security, in
violation of Title 8, United States Code, Section 1326(a)(1) and (2).

Respectfully submitted,

Brent Druery ae

Special Agent
Homeland Security Investigations

 

SWORN to before me on this (3 day of August, 2019.

[te PA.

UNITED STATES MAGISTRATE JUDGE

 
